When an R.C. Chapter 2506 appeal is not available, the only avenue by which opponents of an annexation can judicially challenge the approval of an annexation is by the use of the injunctive procedure provided in R.C. 709.07. That section was obviously designed to provide a remedy for opponents when the annexation has been approved by the board of county commissioners, and relief is expressly precluded under that section unless the petitioners can show that there was error in the proceedings before the board, or that its decision was unreasonable or unlawful. Where the decision of the board of county commissioners is to reject the annexation, persons *Page 25 
who are opposed to the annexation are going to find it difficult to make the required showing, since the proceedings which they are ostensibly attacking resulted in a decision favorable to their position.
Therefore, the use of the statutory injunctive relief procedure in such circumstances is tortured and convoluted, at best. It is difficult to conceive how opponents could do anything but attempt to show that the matter never should have been decided by the board of county commissioners in the first place, i.e., that the board did not have jurisdiction to decide the annexation matter. Indeed, an allegation to that effect is, in fact, the only
allegation in the complaint herein of any claimed error entitling the appellants to relief. The trial court, after noting that the parties had agreed that the only issue in the case was the aforementioned narrow jurisdictional question, and that the matter had already been decided by the court of common pleas in the previous litigation, adopted the rationale of that decision and denied the injunction. The only thing that appellants sought was a ruling that the county council lacked jurisdiction in the case; they got a ruling on that question. They have never sought a ruling on the merits of the annexation or any other procedural question; there is no reason why they should get a ruling on those questions.
The trial court ruled on the merits of what was before it and provided ascertainable reasons for its ruling. There is nothing left for it to do, and there is no basis upon which to remand the case. Appellants have assigned but one error, that being the denial of the injunction. Appellants have recited but one issue, that being whether county council had jurisdiction to decide the annexation. That is the question before this court, and there is no reason not to rule on it.
At all levels there has been only one issue, upon which the trial court ruled. The case has been appealed to this court, which should affirm or reverse. Since I believe that county council did have jurisdiction to decide the original annexation, the judgment of the trial court should be affirmed.